          Case 20-12622-mkn         Doc 21      Entered 08/27/20 18:00:13     Page 1 of 1

NVB 3022 (Rev. 2/16)


                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEVADA


 IN RE:                                                  BK−20−12622−mkn
                                                         CHAPTER 7
 NICHOLAS O'BRYAN MECKELVANEY


                                   Debtor(s)             FINAL DECREE




The estate of the debtor(s) having been fully administered,

IT IS ORDERED that BRIAN D. SHAPIRO is discharged as trustee of the estate.

This Chapter 7 case is closed.




Dated: 8/27/20


                                                     Mary A. Schott
                                                     Clerk of Court
